Per Curiam.
It appearing from the original and supplemental answers made to the alternative writs of mandate heretofore issued herein that the defendant has fully complied with the requirements of said writs in both hearing and determining the matters which it was sought by said writs to have heard and determined, but that no sufficient or any excuse is furnished why said matters were not heard and determined before the said writs were applied for and issued; it is ordered that the writs be discharged at the cost of the defendant.